Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 21, 1974, convicting him of robbery in the first degree, kidnapping in the second degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of kidnapping in the second degree and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. In our view, the detention of the victim was incidental to the commission of the crimes of robbery in the first degree and grand larceny in the third degree; accordingly the conviction must be *558reversed as to the kidnapping count and that count must be dismissed (People v Lombardi, 20 NY2d 266; People v Levy, 15 NY2d 159; People v Watts, 48 AD2d 863; People v Usher, 49 AD2d 499). Rabin, Acting P. J., Hopkins, Latham, Hargett and Christ, JJ., concur.